1

2

3

4

5                                                                              Hon. Marsha J. Pechman
6

7
                                  UNITED STATES DISTRICT COURT
8
                                 WESTERN DISTRICT OF WASHINGTON
9
                                               AT SEATTLE
10
11
     WASTE ACTION PROJECT,
                                                    Case No. 2:21-CV-00240-MJP
12
                    Plaintiff,
13
            v.                                       STIPULATED MOTION AND ORDER
14                                                   FOR AMENDMENT TO INITIAL
     SNOQUALMIE MILL VENTURES LLC;                   SCHEDULE
15   STEPHEN RIMMER; BROOKWATER
     ADVISORS, LLC; THOMAS SROUFE;                   NOTE ON MOTION CALENDAR:
16   DIRTFISH, LLC; MERRILL & RING                   April 29, 2021
     FOREST PRODUCTS L.P.; MERRILL &
17   RING, INC.; HOS BROTHERS
     CONSTRUCTION, INC.; FLATIRON
18   CONSTRUCTORS, INC.; and FLATIRON
     WEST, INC.,
19
                    Defendants.
20

21
                                   I.      INTRODUCTION
22
            Plaintiff Waste Action Project and Defendants Snoqualmie Mill Ventures LLC, Stephen
23
     Rimmer, Brookwater Advisors, LLC, Thomas Sroufe, Dirtfish LLC, Merrill & Ring Forest
24
     Products L.P., Hos Brothers Construction, Inc., Flatiron Constructors, Inc., and Flatiron West,
25
     Inc. (collectively, “the parties”) jointly move to align Defendants’ deadlines to serve a

                                                                          Veris Law Group PLLC
      STIPULATED MOTION AND ORDER
                                                      1                   1809 Seventh Avenue, Suite 1400
      AMENDING SCHEDULE                                                   Seattle, Washington 98101
                                                                          TEL 206.829.9590 FAX 206.829.9245
1
     responsive pleading and the deadline for Initial Disclosures Pursuant to Federal Rule of Civil
2
     Procedure (“FRCivP”) 26(a)(1) established by the Court’s Order Regarding Initial Disclosures,
3
     Joint Status Report, and Early Settlement (Dkt. 23). The parties propose a responsive pleading
4
     deadline of June 8, 2021 for the parties and an initial disclosure deadline of June 29, 2021. The
5
     parties seek this continuance to allow for the more efficient conduct of the case. The parties
6
     bring this motion under FRCivP 16(b)(4) and 6(b)(1), and Local Civil Rule (“LCR”) 10(g).
7
                                   II.     BACKGROUND
8
            Plaintiff filed this citizen suit under the Clean Water Act (“CWA”), 33 U.S.C. § 1251 et.
9
     seq., against Defendants, alleging that Defendants discharge pollutants into waters of the United
10
     States without authorization in violation of Section 301 of the CWA, 33 U.S.C. § 1311, and that
11
     Defendants violate effluent standards or limitations as defined by Section 505 of the CWA, 33
12
     U.S.C. §1365 at a property owned by Defendant Snoqualmie Mill Ventures LLC in Snoqualmie,
13
     Washington (the “property”). Defendants Merrill & Ring Forest Products L.P., Hos Brothers
14
     Construction, Inc., Flatiron West, Inc., and Dirtfish LLC occupy and use discrete portions of the
15
     property for business purposes under lease or license agreements with Snoqualmie Mill Ventures
16
     LLC.
17
            Defendants Snoqualmie Mill Ventures LLC, Stephen Rimmer, Brookwater Advisors,
18
     LLC, Thomas Sroufe, and Dirtfish, LLC timely executed Plaintiff’s request for Waiver of the
19
     Service of Summons dated March 2, 2021 on March 22, 2021 (Dkt. 18-22). Defendant Hos
20
     Brothers Construction, Inc. timely executed Plaintiff’s request for Waiver of the Service of
21
     Summons dated March 18, 2021 on March 18, 2021 (Dkt. 13). Defendants Flatiron Constructors,
22
     Inc. and Flatiron West, Inc. timely executed Plaintiff’s request for Waiver of the Service of
23
     Summons dated March 23, 2021 on March 24, 2021 (Dkt. 16-17). Defendant Merrill & Ring
24
     Forest Products L.P. timely executed Plaintiff’s request for Waiver of the Service of Summons
25
     dated April 8, 2021 on April 23, 2021 (Dkt. 24). Defendant Merrill & Ring, Inc. has not been

                                                                          Veris Law Group PLLC
      STIPULATED MOTION AND ORDER
                                                      2                   1809 Seventh Avenue, Suite 1400
      AMENDING SCHEDULE                                                   Seattle, Washington 98101
                                                                          TEL 206.829.9590 FAX 206.829.9245
1
     served with summons and has not waived service of summons. Pursuant to FRCivP
2
     12(a)(1)(A)(ii), the Defendants, other than the unserved Merrill & Ring, Inc., have 60 days from
3
     the date on which Plaintiff sent each a request for Waiver of the Service of Summons to serve
4
     their responsive pleadings. As a result, the answer or motion of the last-served defendant, Merrill
5
     & Ring Forest Products L.P., is due under the Federal Rules in early June, and this Stipulated
6
     Motion simply seeks to align the dates for all the currently served defendants and provide for
7
     initial disclosures from all parties shortly thereafter.
8
             The Court issued an order on March 30, 2021 (the “order”) setting a deadline of April 27,
9
     2021 to hold a FRCivP 26(f) Conference, a deadline of May 4, 2021 to submit Initial Disclosures
10
     Pursuant to FRCivP 26(a)(1), and a deadline of May 11, 2021 to submit a Combined Joint Status
11
     Report and Discovery Plan. In compliance with the order, the parties convened for the FRCivP
12
     26(f) Conference on April 27, 2021 and intend to submit a Joint Status Report and Discovery
13
     Plan as required by May 11, 2021. The parties’ requested extension and alignment of schedules
14
     will facilitate the efficient conduct of the case moving forward.
15
                               III.    PROPOSED AMENDED SCHEDULE
16
             The parties respectfully request that the initial schedule be amended to provide the parties
17
     with sufficient time to work cooperatively and efficiently, for Defendants to align their answers
18
     or motions, and for all parties to prepare meaningful initial disclosures. The parties’ proposed
19
     amended dates are as follows:
20

21

22
                                           [Space intentionally blank]
23

24

25


                                                                          Veris Law Group PLLC
      STIPULATED MOTION AND ORDER
                                                        3                 1809 Seventh Avenue, Suite 1400
      AMENDING SCHEDULE                                                   Seattle, Washington 98101
                                                                          TEL 206.829.9590 FAX 206.829.9245
1
                                                  Current Deadline              Proposed Deadline
2
      Snoqualmie Mill Ventures LLC,
3     Stephen Rimmer, Brookwater
      Advisors, LLC, Thomas Sroufe,                  May 3, 2021                    June 8, 2021
4     Dirtfish, LLC responsive pleadings
      due (see FRCivP 12(a)(1)(A)(ii))
5
      Hos Brothers Construction, Inc.                May 18, 2021
6                                                                                   June 8, 2021
      responsive pleading due
7     Flatiron Constructors, Inc. and
      Flatiron West, Inc. responsive                 May 24, 2021                   June 8, 2021
8     pleadings due
9     Merrill & Ring Forest Products
                                                     June 8, 2021                   June 8, 2021
      L.P. responsive pleading due
10
      Initial disclosures due (see FRCivP
                                                     May 4, 2021                   June 29, 2021
11    26(a)(1)
12
            IV.     AUTHORITY AND REASONS JUSTIFYING THE PROPOSED
13
                             SCHEDULE AMENDMENTS
14          FRCivP 6(b)(1)(A) grants the Court authority, for good cause, to extend the time parties
15   have to serve responsive pleadings. Defendants, while intending to present their defenses
16   separately, share certain common interests and defenses by nature of their connection to the
17   property that will be reflected in their respective responsive pleadings. Alignment of their
18   deadlines to serve responsive pleadings will allow for Defendants to work cooperatively to
19   prepare their responses, allow for Plaintiff to respond to Defendants’ pleadings in a uniform and
20   timely manner, and allow the Court to narrow the set of issues at the outset, if appropriate,
21   thereby reducing costs for all parties and promoting efficiency. The parties therefore agree that
22   alignment of Defendants’ deadlines to file responsive pleadings to June 8, 2021, as outlined in
23   Part III above, is necessary and helpful for the parties to efficiently and effectively prepare and
24   serve their responsive pleadings and replies. In the event an additional party is joined in this
25   action, the Federal Rules will govern the joined party’s responsive pleading deadline.


                                                                           Veris Law Group PLLC
      STIPULATED MOTION AND ORDER
                                                       4                   1809 Seventh Avenue, Suite 1400
      AMENDING SCHEDULE                                                    Seattle, Washington 98101
                                                                           TEL 206.829.9590 FAX 206.829.9245
1
            Stipulated motions seeking to alter a schedule set by the Court must “clearly state the
2
     reasons justifying the proposed change.” LCR 10(g). All parties will ultimately benefit from a
3
     schedule that is based on the date the last party was served with the complaint. By way of
4
     illustration, here, Merrill & Ring Forest Products L.P. agreed to waive service of summons less
5
     than one week prior to the filing of this Stipulated Motion, leaving little time to prepare a
6
     substantive response to the Complaint or initial disclosures. The parties agree that the avenue
7
     most likely to end in effective and thoughtful initial disclosures is to extend the deadline to
8
     shortly after Defendants’ responsive pleadings, or June 29, 2021.
9
                                           V.      CONCLUSION
10
            For the foregoing reasons, the parties respectfully request an amendment to the initial
11
     schedule as proposed.
12
     RESPECTFULLY SUBMITTED this 29th day of April, 2021.
13

14                                          SMITH & LOWNEY, PLLC
15
                                            By: s/Marc Zemel
16                                          By: s/Richard Smith

17                                          Marc Zemel, WSBA #44325
                                            Richard A. Smith WSBA #21788
18                                          marc@smithandlowney.com
19                                          richard@smithandlowney.com
                                            Attorneys for Plaintiff
20

21                                          VERIS LAW GROUP PLLC
22                                          By: s/Stanley Alpert
                                            By: s/Howard Jensen
23                                          By: s/Hannah Solomon
24                                          Stanley N. Alpert, WSBA #52136
                                            Howard Jensen, WSBA #25144
25                                          Hannah M. Solomon, WSBA #56474
                                            stan@verislawgroup.com
                                            howard@verislawgroup.com
                                                                           Veris Law Group PLLC
      STIPULATED MOTION AND ORDER
                                                       5                   1809 Seventh Avenue, Suite 1400
      AMENDING SCHEDULE                                                    Seattle, Washington 98101
                                                                           TEL 206.829.9590 FAX 206.829.9245
1                           hannah@verislawgroup.com
                            Attorneys for Defendants Snoqualmie Mill Ventures LLC;
2                           Stephen Rimmer; Brookwater Advisors, LLC; Thomas
                            Sroufe; Dirtfish, LLC; and Merrill & Ring Forest Products
3                           L.P.

4
                            BUCHALTER, A PROFESSIONAL CORPORATION
5
                            By: s/Jeffrey Frank
6                           By: s/David Spellman
7                           Jeffrey G. Frank, WSBA #16287
                            David Spellman, WSBA #15884
8                           jfrank@buchalter.com
                            dspellman@buchalter.com
9                           Attorneys for Defendant Hos Bros Construction, Inc.

10
                            HAYNES & BOONE
11
                            By: s/John Fognani
12                          By: s/Kathleen Repko
13                          John D. Fognani
                            Kathleen Repko
14                          Admitted Pro Hac Vice
                            john.fognani@haynesboone.com
15                          kathleen.repko@haynesboone.com
                            Attorneys for Defendants Flatiron Constructors, Inc. and
16                          Flatiron West, Inc.
17                          By: s/Michael Grace
                            By: s/Emily Yoshiwara
18
                            Michael Grace, WSBA #26091
19                          Emily Yoshiwara, WSBA #54648
                            Groff Murphy PLLC
20                          mgrace@groffmurphy.com
                            eyoshiwara@groffmurphy.com
21                          Attorneys for Defendants Flatiron Constructors, Inc. and
                            Flatiron West, Inc.
22

23

24

25


                                                         Veris Law Group PLLC
     STIPULATED MOTION AND ORDER
                                      6                  1809 Seventh Avenue, Suite 1400
     AMENDING SCHEDULE                                   Seattle, Washington 98101
                                                         TEL 206.829.9590 FAX 206.829.9245
1    IT IS SO ORDERED

2    DATED THIS 3rd DAY OF May, 2021

3

4

5                                          A
                                           HON. MARSHA J. PECHMAN
6
                                           UNITED STATES DISTRICT JUDGE
7

8
9

10
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25


                                                      Veris Law Group PLLC
     STIPULATED MOTION AND ORDER
                                       7              1809 Seventh Avenue, Suite 1400
     AMENDING SCHEDULE                                Seattle, Washington 98101
                                                      TEL 206.829.9590 FAX 206.829.9245
